COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH 
 
                                        NO.
2-09-178-CV
 
JO ANNA KANUI, INDIVIDUALLY,                                           APPELLANT
AND AS NEXT FRIEND OF 
KYLEIGH ROBERTS
                                                    
V.
 
TEXAS DEPARTMENT OF FAMILY                                           APPELLEES
AND PROTECTIVE SERVICES
BY 
AND THROUGH CAREY
COCKERELL, 
IN HIS OFFICIAL CAPACITY;
STACI 
M . LOVE, CHRISTIN H.
IVEY, REGENA 
ROBINSON, ALFRED FREEMAN,
REGINA 
HARRIS, AND VERONICA
TERRELL 
IN THEIR INDIVIDUAL AND
OFFICIAL 
CAPACITIES
                                                                                                         
                                               ----------
            FROM
THE 48TH DISTRICT COURT OF TARRANT COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have considered appellant=s AMotion
For Voluntary Dismissal.@ 
It is the court=s opinion that the motion should
be granted; therefore, we dismiss the appeal. 
See Tex. R. App. P. 42.1(a)(1), 43.2(f).




Costs of the appeal shall be paid by appellant,
for which let execution issue.  See Tex.
R. App. P. 43.4.
PER CURIAM
PANEL:  MEIER, J.; CAYCE, C.J.; and LIVINGSTON,
J.    
 
DELIVERED:  July 9, 2009 





[1]See Tex. R. App. P. 47.4.